DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150301417).

    PNG
    media_image1.png
    319
    470
    media_image1.png
    Greyscale

Regard to claim 1, Park et al. disclose a fingerprint identification module, comprising: 
a color filter substrate [CF layer 204], 
a first shading member [a black masking layer 208 is formed as part of color filter layer 204]; 
a protective cover [a cover glass CG 214], disposed on the color filter substrate 
a second shading member [a black masking layer 216 is formed on the bottom surface of cover glass 214], 
wherein 
the second shading member 216 faces the color filter substrate 204, 
there is a gap between the first shading member and the second shading member in a thickness direction of the fingerprint identification module. 
However, Park et al. fail to disclose the fingerprint identification module, wherein the gap between the first shading member and the second shading is within a range of 0.2 mm to 0.7 mm.  

It would be obvious as a matter of design choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since applicant has not disclosed that “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”.

It would have been an obvious matter of choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regard to claim 4, Park et al. disclose the fingerprint identification module, wherein the first shading member 208 is located on a side of the color filter substrate 204 and away from the protective cover 214.  

Regard to claim 5, Park et al. disclose the fingerprint identification module further comprising: an active element array substrate 202, disposed under the color filter substrate 204, wherein the first shading member 208 is located on a side of the color filter substrate 204 adjacent to the active element array substrate.  

Regard to claim 6, Park et al. disclose the fingerprint identification module further comprising: an optical layer, disposed between the color filter substrate and the protective cover.  



Regard to claim 8, Park et al. disclose the fingerprint identification module further comprising: a liquid crystal layer 206, located between the color filter substrate 204 and the active element array substrate 202; and a backlight module, disposed under the lower polarizer.  

2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto (US 20180275454).

    PNG
    media_image2.png
    248
    406
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    367
    421
    media_image3.png
    Greyscale

Regard to claim 1, Yasumoto discloses a fingerprint identification module, comprising: 
a color filter substrate 130, 
a first shading member [BM 124]; 
a protective cover 300, disposed on the color filter substrate 
a second shading member [a light shielding layer 302 and an intermediate layer 304 that includes a partial light shielding region 304a and a partial light transmitting region 304b (FIG. 3)], 
wherein 
the second shading member 302/304 faces the color filter substrate 130, 
there is a gap between the first shading member and the second shading member in a thickness direction of the fingerprint identification module. 


It would be obvious as a matter of design choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since applicant has not disclosed that “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”.
It would have been an obvious matter of choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regard to claim 2, Yasumoto discloses the fingerprint identification module, wherein the second shading member 302/304 comprises a plurality of light transmitting holes [The intermediate layer 304 includes a partial light shielding region 304a (FIG. 3) which is made of the same material as the light shielding layer 302 and has the same color (for example, black) as the light shielding layer 302 and a partial light transmitting region 304b (FIG. 3) having a hole shape other than the partial light shielding region 304a].

Regard to claim 3, Yasumoto discloses the fingerprint identification module, wherein at least one inner edge of the second shading member 302 does not overlap the first shading member in the thickness direction of the fingerprint identification module.  
Regard to claim 4, Yasumoto discloses the fingerprint identification module, wherein the first shading member 124 is located on a side of the color filter substrate 130 and away from the protective cover 300.  
Regard to claim 5, Yasumoto discloses the fingerprint identification module further comprising: an active element array substrate [the other glass substrate 132 constitutes an array substrate together with a TFT circuit (not illustrated) and wirings], disposed under the color filter substrate 130, wherein the first shading member 124 is located on a side of the color filter substrate 130 adjacent to the active element array substrate 132.  

Regard to claim 6, Yasumoto discloses the fingerprint identification module further comprising: an optical layer [an optical coupling 310], disposed between the color filter substrate 130 and the protective cover 300.  

Regard to claim 7, Yasumoto discloses the fingerprint identification module further comprising: an upper polarizer 140, disposed on the color filter substrate 130 and located between the optical layer 310 and the color filter substrate 130; and a lower polarizer 142, disposed adjacent to the active element array substrate 132, wherein the active element array substrate 132 is located between the color filter substrate 130 and the lower polarizer 142.  

Regard to claim 8, Yasumoto discloses the fingerprint identification module further comprising: a liquid crystal layer 110, located between the color filter substrate 130 and the active element array substrate 132; and a backlight module 200, disposed under the lower polarizer 142.  

Allowable Subject Matter
1.	Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowed since there is no prior teaches a fingerprint identification device, comprising: a fingerprint identification module, comprising: a color filter substrate, a first shading member; a protective cover, disposed on the color filter substrate and a second shading member, wherein the second shading member faces the color filter substrate, there is a gap between the first shading member and the second shading member in a thickness direction of the fingerprint identification module, and the gap is within a range of 0.2 mm to 0.7 mm; a light source, configured to emit a light beam toward the gap between the first shading member and the second shading member; and a sensing module, disposed under the fingerprint identification module and configured to receive the light beam.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is allowed since there is no prior teaches the fingerprint identification module further comprising: a frame body, configured to accommodate the backlight module and having a light transmitting opening.  

Claim 10 is allowed since they depend on the allowed claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20200019804) disclose a display arranged over a fingerprint sensor  including a cover glass, a display panel arranged below the cover glass, a first driver that applies a signal to a first pixel group arranged in a first area corresponding to the fingerprint sensor on the display panel, a second driver that applies a signal to a second pixel group arranged in a second area that does not overlap the first area on the display panel, and a controller that causes the first driver to apply an enable signal to the first pixel group to enable the first driver to emit light when a finger touches a fingerprint sensing area corresponding to the fingerprint sensor on the cover glass.
Zhang et al. (US 20170372113) disclose the display panel comprising a display module comprising a first substrate and a first polarizer, wherein a light-exiting surface of the display module is arranged on an outer side of the first polarizer; a fingerprint recognition module disposed on an outer side of the first substrate and comprising a fingerprint recognition layer and a second polarizer disposed on an inner side of the 
Choo et al. (US 20180151641) disclose a display device including a display panel configured to be situated under a transparent substrate and display an image on a display area toward the transparent substrate, a fingerprint sensor under the display panel to detect a fingerprint contacting the transparent substrate, and a drive integrated circuit (drive IC) configured to drive the display panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871